An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                 NO. COA13-1290

                      NORTH CAROLINA COURT OF APPEALS

                             Filed: 5 August 2014


STATE OF NORTH CAROLINA


      v.                                    Sampson County
                                            Nos. 11 CRS 50400—402; 12 CRS
                                            1596, 1599—1601
VELETTA WILKINS EDWARDS,
     Defendant.


      Appeal by defendant from judgments entered 5 June 2013 by

Judge Kenneth F. Crow in Sampson County Superior Court.                   Heard

in the Court of Appeals 4 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Laura Edwards Parker, for the State.

      Mark Montgomery for defendant-appellant.


      BRYANT, Judge.


      Where defendant’s cross-examination of              an expert witness

invites the testimonial error about which she now complains on

appeal, there can be no plain error in the admission of such

testimony.
                                       -2-
    On 26 November 2012, defendant Veletta Wilkins Edwards was

indicted on two counts of sexual offense with a child by an

adult under N.C. Gen. Stat. § 14-27.4A, and six counts of felony

child abuse inflicting serious bodily injury under N.C. Gen.

Stat. § 14-318.4(a)(3).         The charges came on for trial during

the 28 May 2013 criminal session of Sampson County Superior

Court,   the   Honorable     Kenneth    F.    Crow,    Judge    presiding.      At

trial, the State’s evidence tended to show the following.

    In May 2009, T.J. and her sister S.V.1 were removed from

their mother’s home due to allegations of neglect and placed

with defendant, their grandmother.                T.J. was about eight years

old, and her sister S.V. about nine years old, when they went to

live with defendant.

    On    28    December     2010,   the     Sampson   County     Department    of

Social   Services    (“DSS”)    received      a   report   alleging     emotional

abuse    and   improper      discipline      at     defendant’s    home.       The

following day, DSS social workers Gilmore and Blackmon went to

defendant’s home to investigate the allegations.                  Upon arriving

at the home, the social workers found that while S.V. appeared

to be well-dressed and healthy, T.J. was thin and unkempt, had

wounds   on    her   face,   hand,   and     ear,    her   hair   was   thin   and

1
  Initials are used to protect the identities of the juveniles
pursuant to N.C. R. App. P. 3.1(b) (2014).
                                         -3-
“crispy,”   and    she   walked    with    a    limp.     The    social       workers

reported that defendant’s home was very cluttered and unkempt,

that there were no beds for either child, and that the door to

T.J.’s room was being latched and padlocked from the outside of

the room.

     Defendant     acted   agitated       and   frantic    during       the    social

workers’ visit, telling them that “This needed to happen.”                      When

questioned by Blackmon about the allegations of emotional abuse

and improper discipline, defendant stated that she had “spanked

[T.J.] worse than she had wanted to[,]” she had stopped taking

both girls to therapy sessions, and that she kept T.J. locked in

her room with the padlock.               Defendant then became defensive,

telling Blackmon that “You don’t know anything about what I’ve

been going through with [the girls.]”             Defendant also stated she

thought T.J. had multiple personalities and was schizophrenic.

Gilmore testified that when he and Blackmon left with the girls,

defendant told only S.V. that she loved her.

     Upon     arriving     at     DSS,     Gilmore      testified       that    T.J.

immediately began to ask for food, eventually consuming a piece

of   cake   and    two   children’s       meals   from    a     local    fast-food

restaurant.       Gilmore and his colleagues then performed a body

inventory of the children. S.V. was documented as having “clear,
                                         -4-
[] pretty skin” with no extant injuries.                  However, when Gilmore

began to examine T.J., he found multiple injuries.                        T.J. was

documented as having thin, damaged hair with a yellow, lesion-

crusted scalp; injuries across her forehead; and her skin was,

in general, dry and flaky.             A bandage on T.J.’s left ear emitted

an odor; upon removing the bandage, Gilmore noticed the ear was

extremely    swollen,     with    blood     and    pus    oozing   from    a    large

injury.     T.J. also had significant injuries to her left arm,

front and back torso, chest, right arm, lower back, and legs;

these injuries were described as burns in varying stages of

healing.    Gilmore found an open wound on one of T.J.’s feet, and

noted a large, open wound on her left pinky finger.                       When

asked how she received these injuries, T.J. told Gilmore that a

boy had bitten her ear and she had accidentally burned herself

with hot water in the shower.             However, T.J. then told Blackmon

that some of her injuries were caused by defendant hitting her

with a belt.

    DSS     took   T.J.   to     the    hospital    for    treatment.          At   the

hospital, T.J. was found to have further injuries to her feet

and toes.

    The next day, on 30 December, T.J. was taken to see her

regular family doctor, Dr. Bryan.              Dr. Bryan testified that when
                                           -5-
she saw T.J. that day, T.J. looked “vastly different” from when

she had last seen her.             Dr. Bryan stated that T.J. was covered

in serious injuries and was in obvious pain, and that many of

the large scars on T.J.’s arms and torso appeared to be burns.

T.J. became upset when she saw Dr. Bryan and told her that she

had lied to people about her injuries.                 T.J. told Dr. Bryan that

defendant had burned her with hot water in the bathtub, choked

her around the neck, and had bitten her ear.                      She also told Dr.

Bryan that defendant kept her locked in her room because she was

stealing food and that defendant had refused to let T.J. use the

bathroom.             During   a       follow-up    visit    at    DSS,   T.J.     told

Blackmon that defendant had burned her with hot water, bitten

her ear, and pinched her fingers and toes with pliers.                              DSS

placed   the    girls     with     a    foster     family.    The    foster      family

testified      that    T.J.    repeated      her    allegations     of    defendant’s

abuse to them.

    On 7 January 2011, DSS interviewed defendant.                          Defendant

was agitated during the interview and refused to let her husband

answer any questions.              Defendant told Blackmon that she kept

T.J. locked in her room because T.J. had stolen a knife from the

kitchen and defendant was afraid for her life.                       After Blackmon
                                        -6-
repeatedly asked defendant to explain T.J.’s injuries, defendant

and her husband walked out of the interview.

      On 18 January 2011, T.J. was evaluated by pediatrician Dr.

Loughlin.      Dr. Loughlin testified to what T.J. told him: that

defendant had put T.J.’s head into the toilet and flushed it,

making T.J. believe she would drown.              Defendant would also hold

T.J’s head under water in the bathtub until she passed out.

Defendant would pour hot water on her and make her sit in hot

water in the bathtub until her skin would stick to the surface

of the bathtub.         Defendant would sometimes pour hot water mixed

with bleach or ammonia on T.J’s forehead.                T.J. also told Dr.

Loughlin about defendant biting her ear on multiple occasions,

using pliers to pinch her fingers and toes, and hitting her legs

and knees with pliers and a hammer.             T.J. told Dr. Loughlin that

defendant had removed T.J.’s clothes, restrained her with duct

tape, and placed her on an ant mound so she could be, and indeed

was, bitten by ants.

      S.V. was also evaluated by Dr. Loughlin.                 S.V. stated that

she   had    also     been   beaten    by   defendant,   had    seen   defendant

“drowning” T.J., and had seen defendant sticking pushpins into

T.J.’s      thighs.      S.V.   told    Dr.   Loughlin   that    defendant   had
                                   -7-
directed S.V. to bring her boiling water when T.J. was in the

bathtub.

    T.J.     was    also   interviewed   by   Detective   Godwin    of   the

Sampson County Sheriff’s Department.          T.J. told Detective Godwin

that defendant had put the handle of a purple hairbrush into her

vagina and her anus several times, and that it had hurt very

badly.     T.J. told Detective Godwin that defendant also put the

handle of a straight razor into her vagina and anus.          When asked

why she had not told anyone of those particular sexual acts

before, T.J. said that she “really just didn’t feel comfortable

talking about it[.]”

    On 28 January 2011, Detective Godwin went to defendant’s

house to execute a search warrant.            Defendant asked Detective

Godwin if he was looking for a purple hairbrush.                   She then

stated that the hairbrush belonged to T.J., and it was in one of

T.J.’s bags.       Defendant could not find the hairbrush in the bag

and said she must have misplaced it; the hairbrush was never

found.     A pair of pliers was removed from the home, and bottles

of bleach and ammonia were found in the bathroom.

    Defendant was convicted by a jury on all charges.                    The

trial court sentenced defendant to consecutive terms of: 300 to

369 months for each count of sexual offense with a child by an
                                            -8-
adult; and 73 to 97 months for each count of felony child abuse.

Defendant appeals.

                           _____________________________

      Defendant’s sole contention on appeal is that the trial

court allowed an expert witness to testify that children do not

fabricate stories of abuse and, thereby, committed plain error.

We disagree.

      Defendant       failed       to   object     at    trial       to   the    witness

testimony she now challenges on appeal.                       This Court reviews a

defendant’s failure to object to evidence for plain error.                             See

State v. Locklear, 172 N.C. App. 249, 259—60, 616 S.E.2d 334,

341 (2005).       “[T]he plain error standard of review applies on

appeal    to    unpreserved        instructional         or    evidentiary       error.”

State    v.    Lawrence,     365     N.C.   506,   518,       723    S.E.2d     326,   334

(2012).

              For error to constitute plain error, a
              defendant    must    demonstrate    that  a
              fundamental error occurred at trial.     To
              show that an error was fundamental, a
              defendant must establish prejudice that,
              after examination of the entire record, the
              error had a probable impact on the jury's
              finding that the defendant was guilty.

Id. (citations and quotations omitted); see also State v. Odom,

307   N.C.     655,   660,     300      S.E.2d    375,    378       (1983)    (citation,

quotations, and emphasis omitted).
                                             -9-
       Defendant contends the trial court committed plain error in

permitting       Dr.       Loughlin   to   testify    that    “children     typically

don’t just fabricate stories about -- about what’s happened to

them.”     When an expert witness testifies as to the sexual abuse

of a victim, this Court has held that “[a]n expert may not

testify that a child victim of abuse is believable, credible, or

telling the truth because this violates the teachings of N.C.

Gen. Stat. § 8C-1, Rules 405 and 608(a).”                      State v. O’Connor,

150 N.C. App. 710, 712, 564 S.E.2d 296, 297 (2002) (citations

and quotation omitted).               However, an expert may testify as to

the credibility of children in general.                      State v. Oliver, 85

N.C. App. 1, 11—13, 354 S.E.2d 527, 533—34 (1987).                          An expert

may also testify "as to the profiles of sexually abused children

and    whether         a     particular       complainant      has      symptoms    or

characteristics consistent therewith."                     State v. Stancil, 355

N.C.     266,    267,       559   S.E.2d     788,    789   (2002)    (per    curiam).

Further,    an    expert       may,   upon    observing      physical    evidence   of

sexual abuse, testify that a child has been sexually abused. Id.

at 266—67, 559 S.E.2d at 789.

       At trial, the State tendered Dr. Loughlin as an expert

witness and questioned him regarding his evaluation of T.J.                         On
                                  -10-
defendant’s   cross-examination    of    Dr.   Loughlin,   the   following

exchange occurred:

         Q. Okay. And I believe your testimony was
         that
         the examination was not consistent with
         sexual abuse or inconsistent with sexual
         abuse?

         A. The way I'll frequently phrase it for the
         record is that the normal exam neither
         supports nor refutes the possibility of
         sexual abuse.

         Q. And in this case, it did neither?

         A. That's correct.

         Q. How could an examination refute?

         A. There would be some who would want to
         interpret a normal physical exam as evidence
         against sexual abuse, and that's what I'm
         saying, it would not be valid in my opinion.
         Of course, a normal exam is consistent with
         a child who has been sexually abused.

         Q. But there's never going to be a physical
         exam that's inconsistent with sexual abuse?

         A. That's correct.

         Q. Okay. You said it was not uncommon for a
         child to deny abuse?

         A. That's -- that's correct.

         Q. So it's also not uncommon for a child to
         wait a long time before bringing forward
         abuse; is that correct?

         A. That's -- that's true. Disclosure can be
         a
                                  -11-
            process that can start anywhere along the
            way.

            Q. It would not be uncommon for a child to
            allege abuse early on?

            A. No. Some children will tell right after
            something happens, others will not.

            Q. And it would not be uncommon to make up
            allegations of abuse?

            A. I don't think I'd agree with that
            statement. I think children typically don't
            just fabricate stories about -- about what's
            happened to them.

      Here, not only did defendant ask questions of the witness

and thereby “invite” the error of which she now complains, she

did   not   ask   for   a   limiting   instruction   when   the   witness

disagreed with the premise of her question that “it would not be

uncommon [for children] to make up allegations of abuse[.]”           See

State v. Dew, ___ N.C. App. ___, ___, 738 S.E.2d 215, 221 (2013)

("[a] defendant is not prejudiced by . . . error resulting from

his own conduct. As a result, a defendant who invites error has

waived his right to all appellate review concerning the invited

error, including plain error review." (citations and quotations

omitted)), review denied, 366 N.C. 595, 743 S.E.2d 187 (2013);

State v. Global, 186 N.C. App. 308, 319—20, 651 S.E.2d 279, 287

(2007) (“Statements elicited by a defendant on cross-examination

are, even if error, invited error, by which a defendant cannot
                                      -12-
be prejudiced as a matter of law.” (citations omitted)); State

v. Payne, 280 N.C. 170, 171, 185 S.E.2d 101, 102 (1971) (“[O]ne

who causes . . . the court to commit error is not in a position

to repudiate his action and assign it as ground for a new trial.

The    foregoing     is   not   intended     as    any   intimation    the   court

committed error in this instance; but to point out the legal bar

to the defendant's right to raise the question. Invited error is

not ground for a new trial.” (citations omitted)).

       Nevertheless, assuming arguendo we reviewed this issue for

plain error, we would not find prejudicial error.                       Defendant

asked Dr. Loughlin a series of questions regarding how children

generally respond to abuse.            When defendant asked Dr. Loughlin

whether “it would not be uncommon to make up allegations of

abuse,”    Dr.   Loughlin       responded:    “I   think    children    typically

don't just fabricate stories . . . about what's happened to

them.”     As such, Dr. Loughlin’s statement is not a statement as

to the credibility of T.J., but rather a statement of opinion

that     “children    typically      don’t    just       fabricate    stories[.]”

Moreover, it is clear from the exchange between defendant and

Dr. Loughlin that this line of questioning was meant to explore

the credibility of children in general, rather than just the
                                      -13-
individual credibility of T.J.             See Oliver, 85 N.C. App. at 11—

13, 354 S.E.2d at 533—34.

      Further,    even     absent    the     challenged      testimony      of    Dr.

Loughlin,   there    was   sufficient       evidence   of    defendant’s         guilt

that there was no probability a different result would have been

reached.    The State presented evidence through the testimony of

the victim, T.J.; T.J.’s sister S.V.; social workers Gilmore and

Blackmon;   Detective      Godwin;   T.J.’s     foster      family;   and    T.J.’s

primary care doctor, Dr. Bryan.              The testimony of torture and

abuse was as revolting as it was overwhelming.                  Therefore, even

had   defendant     not    invited    the    error     about    which    she      now

complains, we would have to find that the trial court did not

commit plain error in admitting the challenged testimony of the

expert witness.

      No error.

      Judges CALABRIA and GEER concur.

      Report per Rule 30(e).